Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 11, 12, 18, 19, 21, 26, 27, 28, 29, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as 
The claims are broadly drawn to a method of treating cancer in a subject in need thereof comprising categorizing the subject into one of four quartiles based on baseline Sum of Product Diameters (SPD) of index lesions value and administering a CD19 CAR T treatment to the subject if the subject falls into SPD Quartile 1 or SPD Quartile 2. 
The specification teaches that rate of ongoing response at 1 year after CD19 CAR T cell treatment decreases with higher quartiles of baseline SPD. Also, grade >3 cytokine release syndrome and neurological events occurred least frequently in patients within the lowest quartile of SPD, suggesting that CD19 CAR T cell therapy is more effective when administered to subjects with low tumor burden. Regardless of the number of prior lines of therapy and SPD, however, CD19 CAR T cell therapy showed long-term clinical benefit for patients with refractory large B cell lymphoma overall (see Example 2 of Specification). As presently claimed, while subjects are categorized into one of four SPD quartiles, only subjects that fall within SPD Quartiles 1 or 2 receive treatment. Subjects that fall into SPD Quartiles 3 or 4, however, do not receive any treatment. Given that not all subjects who have their baseline SPD measured will have a baseline SPD that falls into Quartiles 1 or 2, no further action is required by the practitioner and the claimed methods are not performed.  It should be noted that patients within SPD quartiles 3 and 4 clearly are “subjects in need thereof” with regard to having their cancer treated, yet no treatment is provided for such patients in the methods as presently amended. 
Therefore, there does not appear to be any practical reason to categorize subjects into SPD quartiles in the invention since subjects having a baseline SPD in Quartiles 3 or 4 are not treated by the claimed methods. Therefore, the invention is not enabled over the full scope of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5, 11, 12, 18, 19, 26, and 27 are rejected under 35 U.S.C. 103 as being obvious over Gauthier et al (Gauthier et al, Journal of Clinical Oncology 36, no. 15_suppl (May 20, 2018) 7567-7567, DOI 10.1200/JCO.2018.36.15_suppl.7567, of record), hereinafter Gauthier, as evidenced by Hudson (Hudson, Fred Hutchinson Cancer Research Center (2016, September 07) Press Release, of record) and Turtle et al (Turtle, Cameron J., et al. Science translational medicine 8.355 (2016): 355ra116-355ra116, of record), hereinafter, Turtle, in view of Maude et al (Maude, Shannon L et al. The New England journal of medicine vol. 371,16 (2014): 1507-17. doi:10.1056/NEJMoa1407222, of record), hereinafter Maude, and Park et al (Park et al, Journal of Clinical Oncology 35, no. 15_suppl (May 20, 2017) 7024-7024), hereinafter Park. 
6 CD19 CAR-T cells/kg administered in a defined 1:1 ratio of CD4+/CD8+ CAR-T cells, and factors impacting progression-free survival (PFS) and overall survival (OS) were measured. At the beginning of the study, the median lymph node burden (SPD) was 3343 mm2 (range: 124 - 16765 mm2). Thus, some of the subjects in the study have a baseline SPD that falls within SPD Quartiles 1 and 2 as recited. After treatment, however, an SPD < median was associated with longer PFS and OS (see entire document). While not specifically disclosed, the CD19-specific CAR T cell used in the clinical trial is also known as JCAR014 as evidenced by Hudson (see entire document). Hudson states that the hallmark of JCAR014 is its use of a one-to-one ratio of helper (CD4+) and killer (CD8+) CAR T cells to target CD19+ tumors in patients. Similarly, Gauthier administers the CD19-specific CAR T cells in a 1:1 ration of CD4+/CD8+ CAR T cells. Hudson further references a study by Turtle using JCAR014 to treat refractory/relapsed B cell lymphoma in patients enrolled in the same clinical trial cited by Gauthier (see Turtle, Study Design, Page 9). Therefore, the CD19-specific CAR T cell used by Gauthier is necessarily JCAR014. 
Gauthier as evidenced by Hudson and Turtle does not teach administration of the anti-CD19 CAR JCAR014 to subjects categorized in SPD Quartile 1 or SPD Quartile 2. 
However, Maude teaches that a major toxic effect associated with CD19 CAR T cell therapy is the cytokine-release syndrome, a systemic inflammatory response that is produced by elevated levels of cytokines; these elevations are associated with T-cell activation and proliferation. Specifically, baseline disease burden before CD19 CAR T cell infusion in cancer 
Further, Park teaches that a disease burden of 50% or more blasts at baseline prior to CD19 CAR T cell therapy is correlated to a greater incidence of severe neurotoxicity (grade ≥ 3) in patients with a hematological cancer. Further, multivariate analysis revealed that baseline platelet count of < 60 or mean corpuscular hemoglobin count of > 33.2% and morphologic disease (> 5% blasts) has 95% sensitivity and 70% specificity of identifying severe neurotoxicity. As such, early clinical biomarkers of severe neurotoxicity in adult patients receiving CD19 CAR T cell therapy can help identify appropriate patients for intervention strategies to mitigate neurotoxicity (see entire document). 
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cell disclosed by Gauthier to subjects categorized in SPD Quartiles 1 or 2. One of ordinary skill in the art would have been motivated to do so because CD19 CAR T cell therapy is associated with greater severity of cytokine release syndrome and neurotoxicity in patients with a higher baseline tumor burden. SPD is used to assess tumor burden in a subject, and subjects categorized into SPD Quartiles 1 or 2 will necessarily have a lower degree of tumor burden than those in SPD Quartiles 3 and 4. Further, subjects in SPD quartile 2 would necessarily have a higher tumor burden than those in SPD Quartile 1 and thus more grade ≥ 3 neurological events. Therefore, one would expect that CD19 CAR T cells administered to subjects falling in SPD Quartile 1 would be more effective and less likely to promote cytokine release syndrome and grade  ≥ 3 neurologic events. It should be further noted that the final wherein clause of claim 5 recites that “more subjects in SPD Quartile 2 have Grade ≥ 3 neurologic events than in SPD Quartile 1” but does not require a 

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being obvious over Gauthier as evidenced by Hudson and Turtle in view of Maude and Park, as applied to claims 5, 11, 12, 18, 19, 22, 23, 26, and 27 above, and further in view of Seshadri et al (Seshadri, Tara, et al.  Biology of Blood and Marrow Transplantation 14.3 (2008): 259-267, of record), hereinafter Seshadri.  
The teachings of Gauthier as evidenced by Hudson and Turtle in view of Maude and Park have been discussed above and differ from the instant claimed invention in that Gauthier does not teach that anti-CD20 antibody and/or anthracycline is given prior to the CD19-specific CAR T cell
Seshadri teaches that standard first-line treatment for diffuse large B cell lymphoma (DLBCL), the most common subtype of non-Hodgkin lymphoma (NHL), is combination chemotherapy with cyclophosphamide, doxorubicin, vincristine, and prednisone (CHOP) or an equivalent regimen combined with the anti-CD20 antibody rituximab (R) (see entire document, in particular, Introduction, Para. 1). However, a significant proportion of patients still relapse or remain refractory to this initial chemotherapy.  
It would have been obvious to one of ordinary skill in the art to administer the CD19 CAR T cell disclosed by Gauthier to patients having relapsed or refractory DLBLC. One of ordinary skill in the art would have been motivated to make such a modification because a significant number of DLBLC patients treated with CHOP-R will remain refractory to this standard first-line 


Claims 29 is rejected under 35 U.S.C. 103 as being obvious over Gauthier as evidenced by Hudson and Turtle in view of Maude and Park, as applied to claims 5, 11, 12, 18, 19, 26, and 27 above, and further in view of Ruella et al (Ruella, Marco et al. Clinical cancer research : an official journal of the American Association for Cancer Research vol. 22,11 (2016): 2684-96. doi:10.1158/1078-0432.CCR-15-1527), hereinafter Ruella. 
The teachings of Gauthier as evidenced by Hudson and Turtle in view of Maude and Park have been discussed above and differ from the instant claimed invention in that it is not taught that a hematologic malignancy is mantle cell lymphoma. 
However, Ruella teaches that in mantle cell lymphoma cells are sensitive to CD19 CAR T cell (CTL019) effector functions (see entire document, in particular, Figure 2 caption and the first paragraph beginning on Page 2690, right column to Page 2691, left column). Further, NSG mice engrafted with mantle cell lymphoma cells exhibited significantly improved antitumor activity following CD19 CAR T cell treatment (see Figure 5 caption and first paragraph at the bottom of Page 2693, right column). 
It would have been obvious to one of ordinary skill in the art to administer CD19 CAR T cell therapy to a subject with mantle cell lymphoma and a low tumor burden. One of ordinary skill 


Response to Arguments
Applicant's arguments filed 01/20//2022 have been fully considered but they are not persuasive. 
With respect to the rejection made under 35 U.S.C. 112(a) enablement, the amendments to claim 5 do not overcome the rejection of record. Only subjects having a baseline SPD that falls into Quartiles 1 or 2, yet no treatment is provided for patients having a baseline SPD that falls into quartiles 3 or 4 although such patients are also in need of treatment. Therefore, there does not appear to be any practical reason to categorize subjects into SPD quartiles in the invention since subjects having a baseline SPD in Quartiles 3 or 4 are not treated by the claimed methods. Further, a subject is categorized into one of four SPD quartiles based on tumor size/burden, not on the presence of neurologic events. In addition, claim 5 recites administration to a single individual not to a patient population. Thus, the final wherein clause of claim 5 is merely an expected/desired outcome and does not limit the subject the claimed method is performed since there is no requirement that a neurologic event be absent or present in a subject.
With respect to the rejection made under 35 U.S.C. 103, Applicant argues that there is no teaching, suggestion, or motivation to combine the prior art references of record that render obvious the claimed invention. Specifically, Applicant states that Gauthier does not teach the . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gauthier teaches administration of CD19 CAR T cell therapy to subjects having a baseline SPD that encompasses SPD Quartiles 1-4 recited in the instant claims. Maude further teaches that CAR T cell therapy is more effective when initial tumor burden is low so as to prevent an adverse cytokine release response (CRS); and Park teaches that a high tumor burden is associated with severe grade ≥ 3 neurotoxic events. Since SPD is a measure of tumor burden, subjects having a baseline SPD that falls into Quartiles 1 or 2 would necessarily have a lower tumor burden than subjects with a baseline SPD that falls into either Quartiles 3 or 4. Further, subjects that fall into SPD Quartile 2 would necessarily have a higher tumor burden and thus more grade ≥ 3 neurologic events than subjects having a baseline SPD that falls into Quartile 1. Therefore, artisans would be .

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644